IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-40200
                            Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SAUL LOPEZ-HERNANDEZ,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-00-CR-90-1
                        --------------------
                         September 20, 2001
Before JOLLY, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Saul

Lopez-Hernandez (“Lopez”) has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).    Lopez has not responded to the motion.   Our independent

review of the brief and the record discloses no nonfrivolous

issue.    Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.